PER CURIAM.
The only question presented to this court is whether the Court of Appeals erred in affirming the judgment of the trial court dismissing defendants’ counterclaim. After carefully reviewing the opinion of the Court of Appeals and the briefs and authorities on this question, we conclude that the result reached by the Court of Appeals, its reasoning and the legal principles enunciated by it, are correct. Consequently, we adopt the majority opinion as our own and the decision is
Affirmed.